TDCJ Offender Details                                                                            Page 1 of2


    T~_XAS OEI;'ARTME;~l' 01;~ CRtMI~AI,. JUSTICE_                                      New Offender Search




 Offender Information Details
   Return to Search list



 SID Number:                                05438592

 TDCJ Number:                               00763216

 Name:                                      WALTON,CEDRIC BERNARD

 Race:                                       B

 Gender:                                     M
 DOB:                                        1977-09-28

 Maximum Sentence Date:                      2017-04-10

 Current Facility:                           POLUNSKY

 Projected Release Date:                     2017-01-21

 Parole Eligibility Date:                    2009-04-02

 Offender Visitation Eligible:               YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                   Offender is not scheduled for release at this time.

 Scheduled Release Type:                   Will be determined when release date is scheduled.

 Scheduled Release Location:               Will be determined when release date is scheduled.



    Parole Review Information

 Offense History:
    Offense                          Sentence                 Case       Sentence (YY -MM-
                      Offense                    County
     Date                              Date                    No.             DD)
                I                I               I        I          I

http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=05438592                   9/3/2015